Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2021 has been entered.
	The independent claims have been amended.
Response to Arguments
2.	Applicants arguments filed have been fully considered but are moot based on the new grounds of rejection responsive to the amendments.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Buckelew (8,768,752) in view of Chan et al (9,818,406).

Regarding claim 1 Buckelew teaches A method for evaluation (abstract: computer systems for the evaluation of the performance of employees) comprising: 
identifying a set of evaluators, from a pool of potential evaluators, to provide an evaluation of an evaluation subject (col 1 l. 33-35 for each employee that is evaluated, each evaluator evaluates the employee; Col 2 l. 65 : each crew member is evaluated by various appraisers; col 2 l 65 – col 3 l. 4; col4 l 4-19)
wherein the set of evaluators comprises at least one peer evaluator, at least one superior evaluator, and at least one service evaluator, [wherein the at least one service evaluator received service from the evaluation subject,] wherein the at least one superior evaluator and the at least one peer evaluator observed service provided by the evaluation subject, and wherein each evaluator in the identified set of evaluators provides an evaluation (col 2 l. 62 – col 3 l. 4; col 3 l. 2-3: evaluations by superiors of the evaluator; col 3 l. 20-26: third party commentator can add notes to an evaluation, where the commentator is not in the chain of command or a supervisor; col 4 l. 4-19: supervisor and appraiser – to evaluate employee;
abstract: specific aspects of a job to coach to improve the employee’s performance; archive and maintain all evaluations and scores for employees; fig 3-4; col 1 l. 30-36: for each role description (job definition) specific key result areas, KRAs are defined and for each KRA specific activities are defined; for each employee that is evaluated, each evaluator evaluates the employee for the activities for the KRAs for that employee’s job – evaluating based on observing the employee perform the activities
col 2 l 65 – col 3 l. 4: each crew member is evaluated by various appraisers; each evaluator may access his own evaluations of a crew member and evaluations of the crew member by subordinates of the evaluator; evaluations by superiors – teaching superior and peer evaluators; col 4 l. 4-19 multiple evaluations by different evaluators (superior and peer) for an employee); 

requesting the evaluation from one of the identified set of evaluators (col 1 l. 33-35; col 3 l. 5-9; 56-62; col 6 l. 61-62); 
receiving a structured evaluation input and an [audio] evaluation input from the solicited evaluator (col 3 l. 56-62: score…which may be in addition to a narrative evaluation); 
[parsing the audio evaluation input for evaluation indicators; and 
verifying the structured evaluation input based on the evaluation indicators].  
	Buckelew teaches providing evaluations for an evaluation subject, where evaluations can include structured (scored based) input and narrative evaluation input which are used in combination to determine an overall rating.  Buckelew does not specifically teach where Chan teaches
col 5 l. 28-30, l. 45-65: structured feedback and unstructured feedback; unstructured feedback in the form of voice/speech of the user); 
parsing the audio evaluation input for evaluation indicators (col 5 l. 53-58: users can specify whether content was relevant or helpful); and 
verifying the structured evaluation input based on the evaluation indicators (col 6 l. 6-11: content ranked based on paralinguistic information of unstructured feedback, structured feedback, and content of unstructured feedback).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Chan to also consider additional metrics of an evaluator for an improved system to obtain more accurate feedback and evaluations.
	Buckelew also teaches third party comments and customers but does not explicitly teach where Chan also teaches wherein the at least one service evaluator received service from the evaluation subject (col 5 l. 8-27)
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate an evaluation from an evaluator that received service from the subject presenting a reasonable expectation of success in still obtaining performance information of an employee.


Regarding claim 2 Buckelew teaches The method of claim 1, wherein identifying the set of evaluators to provide an evaluation of an evaluation subject comprises: 
identifying one or more peer evaluators (col 2 l. 62 – col 3 l. 4); 
col 3 l. 2-3: evaluations by superiors of the evaluator); and 
identifying one or more service evaluators, wherein the identified one or more service evaluators represent a range of service evaluators (col 3 l. 20-26: third party commentator can add notes to an evaluation, where the commentator is not in the chain of command or a supervisor).  

Regarding claim 3 Buckelew teaches The method of claim 1, wherein the structured evaluation inputs comprise one or more of: a textual input; a selected structured input; and a scored input (abstract: scores for each employee; col 3 l. 56-59 scores…scale).  

Regarding claim 4 Buckelew does not specifically teach where Chan teaches
 The method of claim 1, wherein the audio evaluation input comprises an audio recording of an evaluation from the evaluator, and wherein parsing the audio evaluation input for the evaluation indicators comprises: 
determining a spoken sentence from the audio recording (col 5 l. 59-62); 
parsing a spoken sentence text for the spoken sentence from the audio recording (col 5 l. 53-58; col 10 l. 55-58: evaluate…unstructured voice-of-customer feedback (text from speech component) using natural language processing);  Page 21 of 27Attorney Docket No.: IBM4/P201801678US01 
determining an evaluation score for the spoken sentence text (col 6 l. 6-11); 
determining a tone for the spoken sentence (col 5 l 45- col 6 l. 11: unstructured voice of the customer feedback; indication of user sentiment; software application may prompt user for unstructured feedback in form of voice/speech of user; may extract paralinguistic information from audio and determine attributes of the user; attributes may be used to better indicate user sentiment regarding quality of information; emotion of the user); 
verifying the evaluation score based on the tone for the spoken sentence (fig 5 515 adjust a ranking of the information content based on at least one of the feedback and additional feedback and the determined attribute; col 6 l. 6-11); and 
combining the verified evaluation score with one or more additional verified evaluation scores for the audio recording (col 6 l. 6-11: content ranked based on paralinguistic information of unstructured feedback, structured feedback, and content of unstructured feedback).
Rejected for similar rationale and reasoning as claim 1, where Buckelew teaches scores from structured and unstructured content, and Chan teaches scores/ratings and rankings from structured and unstructured content, and it would have been obvious to further incorporate the additional attribute and content information of the unstructured evaluations into the scores as taught by Chan.  

Regarding claim 5 Chan teaches The method of claim 4, wherein verifying the structured evaluation input based on the evaluation indicators comprises: 
verifying the structured evaluation input using the combined verified evaluation score for the audio recording (fig 5; col 6 l. 6-11 scores of structured evaluation and scores from audio eval).  
Rejected for similar rationale and reasoning as claim 1

Regarding claim 6 Chan teaches The method of claim 4, further comprising: 
storing, based on the determined tone for the spoken sentence and the parsed spoken sentence text, a tone map for the evaluator (col 5 l 45- col 6 l. 11; col 6 l. 59-61); and 
verifying a subsequent structured evaluation input based on the evaluation indicators (col 5 l 45- col 6 l. 11).  
Rejected for similar rationale and reasoning as claim 1/4

Regarding claim 7 Buckelew teaches The method of claim 1, further comprising: 
determining a performance score for the evaluation subject based on one or more performance metrics (col 3 l. 59-62 - Buckelew engagement score (employee’s personal engagement and interaction with people and engagement with the job for each Activity) which could correspond to performance score); 
combining verified structured evaluation inputs from the identified set of evaluators (col 3 l. 56-62); and 
combining the verified structured evaluation input with the determined performance score to generate a total evaluation score (col 4 l. 26-32: calculate a single evaluation score with an algorithm which is a function of the quantitative evaluation score on each Activity for each KRA for the employee and his role).
Rejected for similar rationale and reasoning as claim 1 where Chan further teaches incorporating the information from the audio input with the scores. 


Regarding claim 8 Buckelew and Chan teach A system for evaluation comprising: 
one or more computer processors; and a memory containing a program which when executed by the processors performs an operation comprising:  Page 22 of 27Attorney Docket No.: IBM4/P201801678US01 
identifying a set of evaluators, from a pool of potential evaluators, to provide an evaluation of an evaluation subject, wherein the set of evaluators comprises at least one peer evaluator, at least one superior evaluator, and at least one service evaluator, wherein the at least one service evaluator received service from the evaluation subject. wherein the at least one superior evaluator and the at least one peer evaluator observed service provided by the evaluation subject, and wherein each evaluator in the identified set of evaluators provides an evaluation; 
requesting the evaluation from one of the identified set of evaluators; 
receiving a structured evaluation input and an audio evaluation input from the solicited evaluator; 
parsing the audio evaluation input for evaluation indicators; and 
verifying the structured evaluation input based on the evaluation indicators.
Recites limitations similar to claim 1 and is rejected for similar rationale and reasoning.

Claim 9 recites limitations similar to claim 2 and is rejected for similar rationale and reasoning.
Claim 10 recites limitations similar to claim 3 and is rejected for similar rationale and reasoning.
Claim 11 recites limitations similar to claim 4 and is rejected for similar rationale and reasoning.
Claim 12 recites limitations similar to claim 5 and is rejected for similar rationale and reasoning.
Claim 13 recites limitations similar to claim 6 and is rejected for similar rationale and reasoning.
Claim 14 recites limitations similar to claim 7 and is rejected for similar rationale and reasoning.


Regarding claim 15 Buckelew and Chan teach A computer program product for evaluation, the computer program product comprising: 
a computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code executable by one or more computer processors to perform an operation, the operation comprising: 
identifying a set of evaluators, from a pool of potential evaluators, to provide an evaluation of an evaluation subject, wherein the set of evaluators comprises at least one peer evaluator, at least one superior evaluator, and at least one service evaluator, wherein the at least one service evaluator received service from the evaluation subject. wherein the at least one superior evaluator and the at least one peer evaluator observed service provided by the evaluation subject, and wherein each evaluator in the identified set of evaluators provides an evaluation; 
requesting the evaluation from one of the identified set of evaluators;  Page 24 of 27Attorney Docket No.: IBM4/P201801678US01 
receiving a structured evaluation input and an audio evaluation input from the solicited evaluator; 
parsing the audio evaluation input for evaluation indicators; and 
verifying the structured evaluation input based on the evaluation indicators.  
Recites limitations similar to claim 1 and is rejected for similar rationale and reasoning.

Claim 16 recites limitations similar to claim 2 and is rejected for similar rationale and reasoning.
Claim 17 recites limitations similar to claim 4 and is rejected for similar rationale and reasoning.
Claim 18 recites limitations similar to claim 5 and is rejected for similar rationale and reasoning.
Claim 19 recites limitations similar to claim 6 and is rejected for similar rationale and reasoning.
Claim 20 recites limitations similar to claim 7 and is rejected for similar rationale and reasoning.

Conclusion
6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHAUN ROBERTS/
Primary Examiner, Art Unit 2657